—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered October 19, 1995, convicting him of robbery in the first degree, robbery in the third degree (three counts), and assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not move to withdraw his plea of guilty or vacate the judgment of conviction. Therefore, his claim that his plea allocution was defective is unpreserved for appellate review (see, People v Mackey, 77 NY2d 846, 847; People v Lopez, 71 NY2d 662). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.